Fourth Court of Appeals
                               San Antonio, Texas
                                      July 19, 2017

                                   No. 04-17-00354-CV

                         IN THE INTEREST OF J.I.M., a Child

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA01450
                        Honorable Richard Garcia, Judge Presiding

                                         ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of this appeal are taxed against Appellant Juan Carlos
Luevanos.

      It is so ORDERED on July 19, 2017.


                                                 ______________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 19th day of July, 2017.



                                                 Luz Estrada, Chief Deputy Clerk